Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 1 of 9 PagelD: 1

CASTELLANI LAW FIRM, LLC

David R. Castellani, Esquire - ID #: 023691991
450 Tilton Road, Suite 245

Northfield, New Jersey 08225

(609) 641-2288

Attorneys for Plaintiff

 

AS., UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
Plaintiff(s),

¥.

BOROUGH OF PENNS GROVE, Civil Action No:
PENNS GROVE POLICE DEPARTMENT,
CHIEF PATRICK RILEY, SR.,

John Doe Penns Grove Employees 1-10, COMPLAINT
John Doe Penns Grove Police Officers 1-10,
Jointly, Severally and/or in the Alternative

Defendant(s),

 

 

 

 

Plaintiff A.S. currently residing in the City of Penns Grove, State of New Jersey by way of

Complaint against the Defendants says:
introduction

This is a civil rights action as well as common-law claims brought by the Plaintiff. Plaintiff
A. 8.’s identity is being withheld for the safety of the Plaintiff to seek relief for the Defendants’
violations of the Plaintiff's rights secured by the Civil Rights Act, 42 U.S.C. §1983 and the rights
secured by the 1°, 4, 5 and 14" amendments to the United States Constitution and the rights
secured under the Constitution of the State of New Jersey counterparts, Article 1, $1, 6 and 7
among others, and the common laws of the State of New Jersey. Plaintiff seeks compensatory and
punitive damages, injunctive and declaratory relief and such other relief as this Court deems just

and equitable.

i ip age

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 2 of 9 PagelD: 2

Jurisdiction

1. Jurisdiction is conferred upon this Court by 28 U.S.C. §1331 and 1343 @) and (4) as this
action seeks redress for the violation of Plaintiff's Constitutional and civil rights.

2. Plaintiff further invokes that this Court’s supplemental jurisdiction pursuant to 28 U.S.C.
§1367 (a), over any and all State Constitutional and State common-law claims that are so related
to the claims within the original jurisdiction of this Court that they form part of the same case or
controversy.

Venue

1. Venue is proper in the United States District Court for the District of New Jersey
Camden vicinage pursuant to 28 U.S.C. §1391 (b) and (c) because at least the Plaintiff and one of
the Defendants resides in the District of New Jersey and within the Camden Vicinage and all
actions complained of herein took place within the Borough of Penns Grove which is in the
Camden Vicinage.

First Count

1. At all times mentioned herein Plaintiff A.S.’s identity 1s withheld for public safety
reasons. Plaintiff is and was a citizen of the Defendant Borough of Penns Grove (hereinafter
referred to as “Penns Grove”).

2. Plaintiff, as a citizen of the Defendant Penns Grove, had been contacted by the
Defendant Borough of Penns Grove Chief of Police, Defendant Chief Patrick J Riley, Sr.
concerning any information she may be able to provide to the Defendant Borough of Penns
Grove’s Police Department in relation to a pending criminal investigation.

3. Defendant Chief Patrick J Riley, Sr. at all times mentioned herein was the Chief of

Police of Defendant Borough of Penns Grove and initiated contact with the Plaintiffin an attempt

2|P ; ee

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 3 of 9 PagelD: 3

to gain the Plaintiffs cooperation and assistance in the nature of a confidential informant in
relation to a police investigation.

4, On or about June 24, 2020, the Chief of Police of Penns Grove Police Department,
Chief Patrick J Riley, Sr., in violation of Penns Grove Police Department rules and regulations,
Attorney General guidelines and policies and procedures, negligently, carelessly, intentionally
and/or recklessly, and with deliberate indifference, left a voicemail message on a telephone
answering service he believed to be that of the Plaintiff who he had solicited previously to attempt
to gain information and cooperation from the Plaintiff concerning pending criminal investigations
the Defendant Borough of Penns Grove and its Police Department were engaging in at the time.
In reality the message left by Defendant Chief Riley was on the voicemail of an individual
associated with gang members and/or other individuals involved in criminal enterprises and was
published to others in the community associated with gang activity or other criminal enterprises.

5. The message left by the Chief of Police concerning the specific details of a
confidential investigation, and Defendant Riley’s misrepresentations that Plaintiff was somehow
cooperating with Police as an informant or otherwise negligently, recklessly and/or intentionally
and/or with deliberate indifference, placed the Plaintiff in a false light with the public and the
Defendant Penns Grove community and exposed the Plaintiff to an increased risk of harm and
extreme danger including death threats, in addition to severely compromising her privacy
guaranteed to her by Defendant Penns Grove’s Police Department and/or Defendant Riley by
falsely representing her as a confidential informant or otherwise cooperating with the Defendant
Penns Grove Police Department in criminal investigations as a witness which has effectively
exposed her identity, severely compromising her safety in the local community and forcing her to
a have to relocate from the area as a result of the increased risk of harm to her caused by the Chief

of Police’s actions.

3|Page

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 4 of 9 PagelD: 4

6. The Defendant Riley’s actions in reaching out to the Plaintiff in an attempt to gain
cooperation and information concerning pending criminal investigations within the Defendant
Borough of Penns Grove created a de facto special relationship between Defendant Riley, Penns
Grove, and the Plaintiff had an implied and/or express agreement between the Plaintiff and the
Defendant Riley and the Defendant Borough of Penns Grove that her identity would remain
confidential in the event she decided to a provide any such information requested.

7. It is further alleged that it was the actions of Defendant Chief of Police Riley in
negligently, intentionally and/or deliberately disclosing the Plaintiff's identity creating the
impression that she was cooperating with Defendant Penn’s Grove Police on a voicemail message
that caused the Plaintiff increased risk of harm and exposed the Plaintiff to an increased risk of
danger from the criminal community within the Defendant Penns Borough in falsely portraying
the Plaintiff as a confidential informant and/or otherwise providing information to the Defendant
Borough of Penns Grove Police Department of criminal investigations.

8. The actions of the Chief of Police violated the PlaintifP's New Jersey Constitutional
tights to privacy, association and to life, liberty, and the pursuit of happiness as well as violations
of substantive due process and constitute a State created danger, The actions of the Chief of Police
constituted a breach of implied contract, negligent and intentional and/or reckless infliction of
emotional distress, common-law invasion of privacy including the publication of private facts and
false light invasion of privacy by representing and portraying the Plaintiff in a false light with the
public in addition to the negligent and reckless performance of his duties as Chief of Police and as
an Officer. The Chief of Police is the final policy maker for the Police Department and as such
Defendant Penns Grove is liable for the Chief’s Constitutional violations and conduct as well as

his common law tortious conduct.

vous diPace

 

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 5 of 9 PagelD: 5

9, Plaintiff alleges that the actions of the Chief of Police and Penns Grove and it’s
Police Department constitute a State created danger in violation of Plaintiff's Due Process Rights
all in that: (1) the harm ultimately caused by leaving a message on an voicemail representing
Plaintiff or portraying Plaintiff as a confidential informant thereby exposing Plaintiff to increased
danger in her community was foreseeable and fairly direct; (2) the State actor, Defendant Riley
acted with a degree of culpability that shocks the conscience in knowingly and deliberately
violating Attorney General guidelines and Penns Grove Police policies and procedures relating to
confidential informants and information, and in criminal investigation; (3) a de facto relationship
between Defendants and Plaintiff existed such that Plaintiff was a foreseeable victim of
Defendant’s acts, or a member of a discrete class of persons subject to potential harm brought
about by Defendants actions, as opposed to a member of the public in general; and (4) the State
actor the Defendant affirmatively used his or her authority as the Chief of Police in a way that
created danger to a citizen or that rendered a citizen more vulnerable to danger than had the State
not acted at all. The message left by the Chief of Police concerning the specific details of a
confidential investigation, and representing Plaintiff as cooperating in the same recklessly and/or
negligently and/or intentionally or deliberately exposed the Plaintiff to an increased risk of the
harm and extreme danger including death threats and irreparable damage to her reputation and
standing in her community. It is further alleged that it was foreseeable by leaving a voice message
disclosing specific details of a confidential undercover investigation naming Plaintiff as the
informant to gang members or other criminal element that Plaintiff's life would be at risk, Plaintiff
would have to relocate from the area as a result of the increased risk of harm to her caused by the
Chief of Police’s actions, and her safety would be severely compromised in the community.

10. The Defendant Chief Riley at all times mentioned herein, was acting under color of

State law and as Chief of Police of the Defendant Borough of Penns Grove and as such the

5|Page

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 6 of 9 PagelD: 6

Defendant Borough of Penns Grove is a vicariously liable for the common law actions of the
Defendant Chief Riley pursuant to principles of respondeat superior, master/servant and principles
of agency.

11. The actions of Defendant Chief Riley were deliberate, intentional, and calculated
to cause the Plaintiff harm and as such, the Plaintiff is entitled to an award of punitive damages.

12. The Defendant Chief Riley is being sued in his individual capacity as weil as in his
official capacity.

Wherefore, Plaintiff A.S. demands judgment against the Defendants jointly, severally and
in the alternative for damages, severe and extreme emotional distress and mental anguish, damage
to reputation and standing in the community, loss of enjoyment and quality of life, economic
damages relating to relocation, punitive damages, attorney’s fees, and costs of suit and such other
relief as this Court deems just and proper.

Second Count

1. Plaintiff repeats the allegations set forth in First Count of this Complaint as if fully set
forth herein at length.

2. It is also alleged that the actions of the Defendant Chief of Police violated Plaintiff's
rights under New Jersey Civil Rights Act, N.J. Stat. Ann. §10:6-1 to 2 in that Defendant Riley was
acting under color of law, subjected or caused to be subjected Plaintiff to the deprivation of her
substantive due process or equal protection rights, privileges or immunities secured by the
Constitution or laws of the United States, or any substantive rights, privileges or immunities
secuted by the Constitution or laws of this State. The actions of the Chief of Police deprived
Plaintiff of her Federal and New Jersey Constitutional rights to privacy, association and to life,

liberty, and the pursuit of happiness as well as violations of substantive due process.

6|Page

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 7 of 9 PagelD: 7

3. The Defendant Riley is being sued in his individual capacity and in his official capacity
and was functioning as a final policy maker for the Police Department of the Defendant Borough
of Penns Grove at the time of all the actions complained of herein and as such, Defendant Borough
of Penns Grove is a directly liable for Defendant Riley’s constitutional violations.

4, It is further alleged that Defendant Borough of Penns Grove, its agents servants and
employees were negligent, reckless, and deliberately indifferent in the training, hiring, retention
and supervision of Defendant Chief Riley with respect to the conduct of confidential criminal
investigations and the maintenance of the confidentiality and privacy of the confidential
informants and/or others used in that capacity or who were solicited in the capacity of a
confidential informant consistent with the Attorney General guidelines for the State of New Jersey
which proximately caused the Defendant Riley’s violation of the Plaintiff’s Constitutional rights
alleged herein and as such the Defendant Borough of Penns Grove is directly liable for the
constitutional violations committed by Defendant Riley.

Wherefore, Plaintiff A.S. demands judgment against the Defendants jointly, severally and
in the alternative for damages, severe and extreme emotional distress and mental anguish, damage
to reputation and standing in the community, loss of enjoyment and quality of life, economic
damages relating to relocation, punitive damages, attorney’s fees, and costs of suit and such other
relief as this court deems just and proper.

Third Count

L, Plaintiff repeats the allegations set forth in First and Second Counts of this
Complaint as if fully set forth herein at length.

2. At the aforesaid time and place, the Defendants, John Doe Penns Grove Employees

1-10 and John Doe Penns Grove Police Officers 1-10, fictitious name(s), were an unknown person

7 | > ape

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 8 of 9 PagelD: 8

or persons whose actions caused and/or contributed, directly or indirectly, to the incident herein
and the injuries and damages suffered by the Plaintiff.

3. The Plaintiff alleges that an insufficient amount of time has passed within which
to determine the identity of any other individuals who may be responsible in whole or in part for
the causation of the aforesaid incident. For the purpose of the within complaint, said individuals
have been nominated as John Doe Penns Grove Employees 1-10 and John Doe Penns Grove Police
Officers 1-10. The Plaintif€, pursuant to the Rules of Court for the State of New Jersey, reserves
the right to amend the within Complaint relative to additional Defendants when, and if, the identity
of said individuals becomes known.

4, As a direct and proximate result of the aforementioned carelessness and negligence
of the Defendants, John Doe Penns Grove Employees 1-10 and John Doe Penns Grove Police
Officers 1-10, the Plaintiff sustained severe and extreme emotional distress and mental anguish,
damage to reputation and standing in the community, loss of enjoyment and quality of life,
economic damages relating to relocation, and has been otherwise damaged.

Wherefore, Plaintiff A.S. demands judgment against the Defendants jointly, severally and
in the alternative for damages, severe and extreme emotional distress and mental anguish, damage
to reputation and standing in the community, loss of enjoyment and quality of life, economic
damages relating to relocation, punitive damages, attorney’s fees, and costs of suit and such other
relief as this court deems just and proper.

Jury Demand
Plaintiff hereby demands trial by a jury on all issues herein.

Designation of Trial Counsel

David R. Castellani, Esquire, is hereby designated as trial counsel in this matter.

8|Page

 

 
Case 1:21-cv-04248 Document1 Filed 03/05/21 Page 9 of 9 PagelD: 9

Certification Under Rule 4:5-1
I, David R. Castellani, Esquire, by certifying, pursuant to New Jersey Court Rule 4:5-1,
that to the best of my knowledge, the claims raised herein are not the subject of any other action
pending in any Court of the subject of any arbitration proceeding, and no such other action or
arbitration is contemplated.
I certify that the foregoing statements made by me are true and accurate to the best of my
knowledge. I am aware that if any of the foregoing statements made by me are willfully false, I

am subject to punishment for perjury.

Dated: March 5, 2021

 

9|Page

 

 
